By the Court.
Ingraham, First J.
The objection taken to the jurisdiction of the court below is not well founded. The lien law allows actions to enforce a lien to be brought before a justice, where the amount claimed does not exceed $100.
We think this provision controls the other provision referred to in the act limiting the jurisdiction of the court where the accounts between the parties exceed $100 ; and in actions brought under this act the only question as to jurisdiction is, whether the amount claimed exceeded $100. As the plaintiff’s claim here was only $63, the jurisdiction of the court below cannot be disputed.
The inquiry as to the amount of indebtedness was a question of fact for the court below. The evidence was insufficient to warrant the finding of the court.
The defendant prevented the completion of the contract, and his acts previously were such as to justify the inference that he had assented to the extension of the time for completing the work.
Ho affidavit or verification to the notice creating the lien was required, when that notice was filed. The law was not in force until after the filing.
The judgment was not irregular for any delay in rendering judgment. The justice’s return shows that witnesses were ex*727amined on the 9th July, and the judgment was rendered on the 13th July.
The objection that the contractor never finished the contract, is also unavailing. The contract contained a provision that if the contractor was, from any cause whatever, prevented from finishing the building, the owner, on fifteen days’ notice, might employ another to finish it, and pay therefor out of any money due to the contractor. The fair interpretation of this stipulation is, that the owner was to deduct whatever was required to finish the contract out of the moneys remaining unpaid on the contract; and by failing to complete, the contractor forfeited only so much as the owner might be obliged to pay another mason to finish the buildings.
There is no ground for interfering with the judgment.
Judgment affirmed.